Case 19-40084   Doc 6   Filed 01/31/19   Entered 01/31/19 10:21:10   Desc Main
                           Document      Page 1 of 6
Case 19-40084   Doc 6   Filed 01/31/19   Entered 01/31/19 10:21:10   Desc Main
                           Document      Page 2 of 6
Case 19-40084   Doc 6   Filed 01/31/19   Entered 01/31/19 10:21:10   Desc Main
                           Document      Page 3 of 6
Case 19-40084   Doc 6   Filed 01/31/19   Entered 01/31/19 10:21:10   Desc Main
                           Document      Page 4 of 6
Case 19-40084   Doc 6   Filed 01/31/19   Entered 01/31/19 10:21:10   Desc Main
                           Document      Page 5 of 6
Case 19-40084   Doc 6   Filed 01/31/19   Entered 01/31/19 10:21:10   Desc Main
                           Document      Page 6 of 6
